Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00317-CV

                   IN THE INTEREST OF A.M., B.M., and E.M., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00328
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs are taxed against Appellant.

       SIGNED September 17, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice